UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4920


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRADLEY STEVEN BARRETT,

                Defendant – Appellant,

          and

JANE DOE, #1; JANE DOE, #2; JANE DOE, #3,

                Parties-in-Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00001-IMK-1)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Clarksburg, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Andrew R.
Cogar, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bradley Steven Barrett appeals the 405 month sentence

imposed after pleading guilty to one count of transportation of

a minor with intent to engage in criminal sexual activity in

violation of 18 U.S.C. § 2423(a) (2006).                     We affirm.

            On appeal, Barrett raises one claim of error:                             that

the sentence imposed was substantively unreasonable.                           We review

Barrett’s     sentence         under     a    deferential        abuse-of-discretion

standard.        Gall    v.    United    States,       552     U.S.    38,    51   (2007).

Because Barrett does not challenge the procedural reasonableness

of his sentence, we consider the substantive reasonableness of

the sentence, “examin[ing] the totality of the circumstances to

see   whether     the    sentencing          court    abused     its    discretion     in

concluding that the sentence it chose satisfied the standards

set forth in [18 U.S.C.] § 3553(a) [(2006)].”                         United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                            We presume

on appeal that a sentence within a properly calculated Guideline

range is reasonable.            United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).         Here, Barrett’s advisory Guidelines range was

life imprisonment.

            We    have        reviewed       the     record,    and     conclude     that

Barrett’s     below-Guideline            sentence        was     not      unreasonable.

Barrett argues that the district court did not accord sufficient

weight to the fact that he suffers from cancer.                              The district

                                              3
court,    however,       considered   Barrett’s       medical       condition,   and

concluded that because he arguably exploited his condition to

further    his    crimes,    his   poor    health     should   not    mitigate    his

sentence.        We cannot say, viewing that record, that the court

abused its discretion.          In addition, we conclude that the court

did not err in relying on the interests of the victim as a

factor in imposing a sentence.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented      in    the    materials

before    the    court    and   argument      would   not   aid     the    decisional

process.

                                                                             AFFIRMED




                                          4